 Case: 1:16-cv-07643 Document #: 119 Filed: 05/20/20 Page 1 of 1 PageID #:902

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Florence Mussat, M.D. S.C.
                                     Plaintiff,
v.                                                      Case No.: 1:16−cv−07643
                                                        Honorable John J. Tharp Jr.
Relx Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 20, 2020:


        MINUTE entry before the Honorable M. David Weisman:Status hearing set for
6/17/2020 is stricken. Parties are directed to contact Courtroom Deputy, Alyssia Owens
via email to set a status hearing after the stay of discovery is lifted and/or if they are
interested in a settlement conference. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
